Campbell, J.,
dissenting.
I differ with my brethren as to the views expressed and the conclusion reached by them in this case. I think the only question for our decision is as to the rule by which the value of the goods sold is to be arrived at. Whether the chancellor did right to disregard the price agreed on at each delivery of goods is not before us, because the seller of the goods, who alone could complain of this action, did not appeal. He acquiesced in it, and that is an end of it. I agree that Langsfield was bound by his contract to furnish the goods stipulated for at reasonable rates, but insist that the criterion by which to determine what is reasonable is the customary rates at which goods were sold under similar circumstances. What is reasonable is a question of fact, to be resolved from evidence, and the most pertinent and satisfactory evidence is what is customary in similar circumstances; in other words, what those engaged in such business have regarded as proper. I know no other practical, and therefore legal, test of value than the transactions of men, and opinions based on such facts. The law does not deal in speculative theories as to value, but regards it as a practical question, to be settled by the trans*463actions of dealers and the opinions of those acquainted with them. The law has no standard of value for goods. It does not limit the profit which may be made on their sale. That is left to the agreement of parties, or, in the absence of agreement as to price, to be ascertained by evidence of what is the customary price ; and when that is established, I do not think any court has the right to pronounce it exorbitant, in contemplation of the law. What is generally practised and accepted as right among many persons having antagonistic interests in the practice may be safely accepted by courts as the nearest approximation to the right which is practicably attainable.
My interpretation of the decree for an account, and of the result attained by the commissioner and approved by the chancellor, is that the goods furnished by Langsfield were valued at such rates as the evidence shows to have been customary, fair, and reasonable in the kind of credit business which this was, in 1877. The qualifying words, “fair and reasonable,” might have been properly omitted ; but they were unfavorable to Langsfield, if to either party, and he does not complain. I do not understand the mention by the decree of “the class of people” contracted with as having any reference to race, color, or previous condition of servitude, but only as descriptive of a distinctive class of persons, parties to the kind of “ credit business ” of which this is an instance ; and, thus understood, I find no fault with the direction, for I regard it as the equivalent of a direction to ascertain the customary rates in the kind of credit business which this was, and that I consider the proper direction in such cases. Customary rates are to prevail as to the value of goods in such sales, just as customary rates establish the value of the rent of land, or professional services, or anything else which has to be ascertained from evidence. I accept the doctrine announced in the opinion of Judge George as sustained by authority, viz. : that a reasonable price is such as the jury (-or chancellor) upon the trial shall, under all the circumstances, decide to be reasonable ; but as the jury or chancellor should be guided to-*464a decision by the evidence, and not by some speculative standard unknown to the law, and as the only evidence of value must be customary rates, it is apparent that such rates are the means of arriving at values. The authoritative doctrine alluded to embraces the idea that “ circumstances alter cases,” and that all the circumstances are to be considered in arriving at what is a reasonable value.
The leading feature of the kind of business of which the transaction involved in this case is an instance is the mortgaging of a crop to be grown, as the basis of credit for the means to secure its production, which I regard as a most pernicious system, which has produced wide-spread evil, but which must be dealt with as it is, and not as I wish it was. It has been fostered by legislation, and it would be affectation of judicial ignorance of a prevalent system to ignore its existence. In this business the hazards taken by the party advancing are considered so great as to justify a profit which in other circumstances might be regarded as shockingly exorbitant. Practically, he who advances to make a crop, and has the future crop as security, is dependent on the success of the venture for his pay. He puts all, cost and profit, at hazard. The success of the venture and the realization of precarious security is dependent on so many contingencies as to make the hazard great. -Each successive crop being sold in advance of its being made, as a pledge for the “supplies” by which to make it, the only hope of payment for such supplies is in the success of the operations of the year. This element of uncertainty, among other circumstances, has exerted an important influence in determining the scale of prices for goods advanced under this system, and establishing the prevalent custom, shown by the evidence in this case to have governed both the shopkeeper and the planter in selling goods in this kind of business.
There being a prevalent custom to sell goods at high prices in such business, it may be assumed to have been in the contemplation of the parties to this contract, which is silent as to the *465rates at which goods should be sold, that the sale should be at “the prices usual in that kind of business in the region of country in which it was done. What other shopkeepers sold similar goods at, upon similar terms, furnished a guide for a •determination of what were proper prices in this case.
In response to a suggestion of error in the foregoing opinion of the court, by the counsel for the appellant, the following addendum thereto was announced : —
Per Curiam. — It is insisted, in a suggestion of error, that the effect of the decree below was to subject to the lien of Langsfield the interest of some who were not parties to the mortgages. The position of some of these parties is not exactly clear. We direct that on the remanding of the case the chancellor restrict the recovery of Meyer, Weis & Co. against Paxton to the interest, whatever it may be, of the mortgageors in the cotton which Paxton has received. Whatever interest the moi'tgageors had in the cotton, and also whatever interest each of the others may have induced Langsfield to believe the mortgageors, or any of them, had in the crop, will be bound.